Filed 10/6/15 P. v. Washington CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B266236

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. A978468)
         v.

KIILU NEEMA WASHINGTON,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Dennis J.
Landin, Judge. Dismissed.
         A. William Bartz, Jr. for Defendant and Appellant.
         Lance Winters, Senior Assistant Attorney General, and Steven Mercer, Deputy
Attorney General, for Plaintiff and Respondent.
       Defendant, Kiilu Neema Washington, has appealed from an order denying his
post-judgment request presented in the form of a habeas corpus petition to modify his
sentence. We recognized we may not have jurisdiction over defendant’s appeal. We
have a duty to raise issues concerning our jurisdiction on our own motion. (Jennings v.
Marralle (1994) 8 Cal. 4th 121, 126; Olson v. Cory (1983) 35 Cal. 3d 390, 398.) We thus
issued an order to show cause concerning potential dismissal of his appeal. We invited
briefing and placed the matter on calendar.
       Defendant is appealing from a nonappealable order. (People v. Chi Ko Wong
(1976) 18 Cal. 3d 698, 709 disapproved on another point in People v. Green (1980) 27
Cal. 3d 1, 34-35 [“a judgment or order is not appealable unless expressly made so by
statute”]; Skaff v. Small Claims Court (1968) 68 Cal. 2d 76, 78 [“a party possesses no
right of appeal except as provided by statute”].) In every material respect, defendant’s
paperwork resembles a habeas corpus petition. In fact, defendant has entitled his
pleading as a habeas corpus petition. The denial of a habeas corpus petition is not
appealable. (In re Clark (1993) 5 Cal. 4th 750, 767, fn. 7; In re Hochberg (1970) 2 Cal. 3d
870, 876, disapproved on other grounds in In re Fields (1990) 51 Cal. 3d 1063, 1070, fn.
3.)
       Finally, we respectfully disagree with defendant’s contention that we should
construe the appeal to be a habeas corpus proceeding. Defendant is represented by
exceptionally well qualified and experienced counsel. If there is a litigable issue




                                              2
concerning the validity of defendant’s conviction or sentence, a habeas corpus petition
should promptly be filed and will be expeditiously considered by this court.
      The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           TURNER, P. J.



We concur:



      KRIEGLER, J.



      BAKER, J.




                                            3